Carol A. Wrenn
President
Animal Health Division
Alpharma Inc.

July 15, 2003


Dear Carol:


Alpharma Inc. (the "Company") recognizes that you are a valuable member of its
Animal Health Division ("AHD") management team. It further recognizes the many
difficult market and business challenges your team has faced in recent months
and, most probably, will continue to face in future months. We want to encourage
you to remain an integral part of implementing the strategy that has been, and
will in the future be, developed for AHD. In order to ensure your interest in
remaining an active part of the AHD team, I am offering to provide you with the
incentives described in this letter (collectively, the "Incentive Package").


The Incentive Package consists of two elements. The first portion of the
Incentive Package (Part I below) will be granted to you upon your acceptance of
this offer. In addition, while the Company has no present plans to sell or
otherwise dispose of AHD, in order to allow you to proceed with the
implementation of the strategy for AHD without undue concern for such an event,
a second portion of the Incentive Package (Part II below) shall be granted to
you contingent upon the consummation of the purchase of all, or substantially
all, of the assets of AHD by an Acquiring Company (a "Triggering Event"). The
provisions in Part II of this letter shall have no further force or
applicability if there has been no Triggering Event on or before July 15, 2006.


The Incentive Package is as follows: (Please note that all capitalized terms
used in this letter, which are not defined in this letter, are defined on the
attached Exhibit A.)



I. Part I:



A. You will receive an increase in your salary by ten percent (10%), effective
on the first day of the next pay cycle following the date of your acceptance of
this offer. Your new salary will be $379,500. Your eligibility for (1) salary
increases, (2) participation in the Executive Bonus Plan, and (3) all other
benefits shall continue to be as set forth in your Employment Agreement with the
Company, dated October 22, 2001, as amended from time to time (your "Employment
Agreement"), and shall be consistent with the Company's policies and procedures.



B. You will receive an accelerated long-term incentive award in the form of
Restricted Stock under the Company's 2003 Omnibus Incentive Compensation Plan
(the "Omnibus Plan") consisting of 33,525 shares of the Company's Class A Common
Stock. As you may know, restricted stock is stock that the Company holds for
you, pending the satisfaction of set restrictions. When the stock is no longer
restricted, it will be "released" to you for your retention, sale, or other
disposition at your full discretion subject only to restrictions on your sale of
the stock imposed by law and the Company's normal stock sale "black-out"
provisions applicable generally to senior executives. You will be responsible
for any tax expenses or sales costs associated with this award or the sale of
the related Company stock.



This award of restricted stock shall have such restrictions, and shall be
subject to such terms, as shall be set forth in the Restricted Stock Award
Agreement you will receive at the time of the actual grant. This Restricted
Stock Award Agreement shall include provisions providing for vesting of such
restricted stock in accordance with the following schedule:



1. 25% vests on the one-year anniversary of the date of this letter;

2. 25% vests on the two-year anniversary of the date of this letter; and

3. the final 50% vests on the three-year anniversary of the date of this letter.



The Restricted Stock Agreement will also contain certain events or conditions
that will cause your rights to all non-vested shares to lapse, including the
termination of your employment for any reason (prior to the occurrence of a
Triggering Event).



The Company anticipates making such grant of restricted stock to you on or about
August 15, 2003, following registration procedures with the Securities and
Exchange Commission. As a result of this award, you will not be eligible for any
additional long-term incentive awards under the Omnibus Plan through July 15,
2006.



II. Part II:



A. While a Triggering Event is not anticipated by the Company, should a
Triggering Event occur, you shall become one hundred percent (100%) vested in
the restricted stock granted to you in Part I of this letter, notwithstanding
the vesting schedule set forth therein.



B. Furthermore, upon the occurrence of a Triggering Event, if: (x) concurrently
with or within the six (6) months following the Triggering Event you experience
either an Involuntary Termination of Employment or a Constructive Termination of
Employment, and (y) you satisfy the conditions set forth in Section 3.1 of the
Alpharma Inc. Change in Control Plan attached hereto as Exhibit B (the "Change
in Control Plan"), then you shall be entitled to benefits identical to those to
which you would be entitled to in the Change in Control Plan, upon all of the
terms and conditions set forth in such plan as in effect on the date hereof
except to the extent modified in this Section B, as though a Triggering Event
were a "Change in Control" under such plan. Modifications to such benefits (in
addition to the shortened six (6) month eligibility period) are as set forth
below:



1. With respect to the insurance benefits set forth in Section 5.1 of the Change
in Control Plan, and to the extent permissible under the Company's insurance
policies, the benefits to which you shall be entitled shall be those in effect
in the Company on the first day of your "Benefit Continuation Period" (as such
term is defined in the Change in Control Plan).



2. You will be eligible to receive outplacement support in accordance with the
Company's policy as in effect on the first day of the Benefit Continuation
Period.



3. All references to "Termination Date" in the Change in Control Plan shall mean
the date on which your active employment with the Company or the Acquiring
Company (if you become employed by the Acquiring Company upon a Triggering
Event) terminates as a result of an Involuntary Termination of Employment or a
Constructive Termination of Employment.



4. Any benefits that you receive from the Company provided for herein shall be
reduced by an amount equal to any benefits that you may receive from an
Acquiring Company in connection with a termination therefrom, including without
limitation severance payments and insurance coverage.



C. Except as specifically set forth in this letter, no other benefits shall be
provided to you upon or after the occurrence of a Triggering Event, including
benefits set forth in the Alpharma Inc. Severance Plan and your Employment
Agreement.



This letter is not an offer or promise of continuing employment by AHD or the
Company. The Company shall have no responsibility or liability for your
employment by an Acquiring Company other than with respect to payments due
pursuant to the terms of this letter during a Benefit Continuation Period.



This letter constitutes the entire agreement between you, AHD and the Company
with respect to the subject matter hereof and no previous or contemporaneous
oral or written commitment or statements shall alter or add to the terms of this
letter. Any modification of this letter after the date hereof must be in writing
executed by you and an authorized officer of the Company.



I believe that the Incentive Package set forth above clearly reflects your value
to this organization and provides you with enhanced financial benefits
regardless of the Company's strategy for AHD.



As I know you will agree, it is important for you to handle the details of this
letter confidentially. Therefore, I ask that you acknowledge that, by
countersigning this letter and accepting this Incentive Package, you are
agreeing to maintain a strict level of confidence regarding all Confidential
Information. By countersigning this letter, you agree that, unless you first
secure the written consent of an officer of the Company, you shall not disclose
or use at any time, either during or after employment by the Company, any
Confidential Information except to the extent that you are required to disclose
or use such Confidential Information by law or in the performance of your
assigned duties for the Company. This obligation is in addition to the
confidentiality agreement that you have previously executed as an employee of
AHD and the general obligation of confidentiality existing under the law.



Please indicate your acknowledgement of this letter, and your acceptance of the
Incentive Package, by countersigning this letter where indicated below and
returning one copy to me.



Sincerely,



 

/s/ Ingrid Wiik_________


Ingrid Wiik
Chief Executive Officer
Alpharma Inc.




 

 

I, Carol A. Wrenn, acknowledge and agree to the terms and conditions of this
letter, and I intend to be legally bound hereby.



 

/s/ Carol A. Wrenn

___________ Dated: July 25, 2003
Signature






Exhibit A


Definitions


The following words shall have the following definitions for purposes of the
letter to which this Exhibit is attached:



"Acquiring Company" shall mean any person, entity or "group" (excluding any
Subsidiary) that acquires all or substantially all of the assets of AHD in a
transaction that is not also a "Change in Control" of the Company under the
Company's Change in Control Plan.



2. The "Committee" shall mean the committee appointed by the Chief Executive
Officer of the Company to administer this letter, which shall consist of three
(3) employees: the Executive Vice President, Human Resources, who shall act as
chairman, and two other executive officers of the Company.



3. "Confidential Information" shall mean all information (whether or not
specifically labeled or identified as confidential) in any form or medium, that
is disclosed to or developed or learned by you in the performance of your duties
for the Company, including the details of this Incentive Package.



4. "Constructive Termination of Employment" shall have the definition set forth
for such term in the Change in Control Plan. The Committee shall have complete
discretion to determine whether a Constructive Termination of Employment has
occurred.



5. "Executive Bonus Plan" shall mean The Alpharma Inc. Executive Bonus Plan
(effective January 1, 2002), as amended from time to time, or such other bonus
plan setting forth your annual awards of cash bonuses.



6. "Involuntary Termination of Employment" shall have the definition set forth
for such term in the Change in Control Plan (and shall also include a
Termination of Employment that was initiated by the Acquiring Company other than
a Termination for Cause).



7. "Subsidiary" shall mean any corporation, joint venture or other entity in
which the Company owns, either directly or indirectly, voting stock or other
units of ownership pursuant to which said corporation, joint venture or other
entity is, or will be, included in the financial statements of the Company,
whether by the equity method or otherwise.



8. "Termination for Cause" shall have the definition set forth for such term in
the Change in Control Plan.



9. "Termination of Employment" shall have the definition set forth for such term
in the Change in Control Plan.



Exhibit B


See Attached Change in Control Plan




 